             Case 5:18-cv-02430-SVK Document 66 Filed 06/17/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CALIFORNIA
                                       NORTHERN DISTRICT
                                          (San Jose Division)

Michael D. Brown; and Bobcat 1 Enterprises, Inc.,
a California corporation
                                                                   Hon. Susan Van Keulen
Plaintiff,
                                                                   Case No. 5:18-cv-02430-SVK
v.                                                                 STIPULATED REQUEST AND
                                                                   [PROPOSED] ORDER
DetailXPerts Franchise Systems, LLC,                               ENLARGING TIME PURSUANT
a Michigan limited liability company,                              TO LOCAL RULES 6-1 AND 6-2

Defendant.
___________________________________________/


        Pursuant to Civil L.R. 6-1(b) and Civil L.R. 6-2, Plaintiffs Michael D. Brown and Bobcat

1 Enterprises, Inc. (“Plaintiffs”) and Defendant DetailXPerts Franchise Systems, LLC

(“Defendant”) hereby jointly request that the Court re-set the deadline for Defendant to file an

optional reply in support of the motion to dismiss/transfer to June 30, 2020. The deadline was

previously set in the Court’s Order Setting Briefing Schedule on Motion to Dismiss/Transfer

(Dkt. 62).


This Stipulated Request is based on the following grounds:


1.      Defendant’s Michigan based-counsel’s work schedule continues to be impacted by

COVID-19 and by prior work-from-home requirements by the State of Michigan.


2.       This is the first request to re-set the reply deadline.
         Case 5:18-cv-02430-SVK Document 66 Filed 06/17/20 Page 2 of 3




3.     Counsel also agreed that, given that the Response raises significant legal issues not raised

in the moving papers, Defendants may need more time to file a Reply. In addition, the Parties

respectively request that the page limit for the Reply be that of a response in the event Defendant

needs additional pages beyond the limits of a Reply.


4.     Accordingly, the Parties respectfully request that the Court modify its Order Setting

Briefing Schedule on Motion to Dismiss/Transfer to provide for a June 30, 2020 deadline for

Defendant to file an optional reply.   In addition, the Parties respectfully request that the Court

allow Defendant an increased page limit in the Reply to that normally applicable to a Response.




RESPECTFULLY SUBMITTED this 16th day of June, 2020.


AIDENBAUM SCHLOFF AND BLOOM PLLC

       /s/ Jay Schloff
By:    ____________________________
       Jay Schloff
Attorney for Defendant

LAW OFFICES OF PETER N. GREENFELD, P.C

       /s/ Peter Greenfeld
By:    ____________________________
       Peter N. Greenfeld
Attorney for Plaintiffs
                                 ATTESTATION

Pursuant to Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this document
has been obtained from each of the other signatories.
                                                              /s/ Jay Schloff
                                              By:      ____________________________
                                                              Jay Schloff
         Case 5:18-cv-02430-SVK Document 66 Filed 06/17/20 Page 3 of 3




                                       [Proposed] Order

       Based on the foregoing Stipulation of the Parties, and the accompanying declaration, the

Court hereby GRANTS the stipulation.

       IT IS ORDERED that Order Setting Briefing Schedule on Motion to Dismiss/Transfer is

amended to provide for a June 30, 2020 deadline for Defendant to file an optional reply.

       IT IS FURTHER ORDERED that Defendant is allotted an increased page limit (from 15

to now 25 pages) in the Reply to that normally applicable to a Response.




       June 17, 2020
Date: ______________                                _________________________
                                                    Honorable Susan van Keulen
                                                    United States Magistrate
